Exhibit 21-A OTTER TAIL CORPORATION Subsidiaries of the Registrant February 27, 2013 Company State of Organization Otter Tail Power Company Minnesota Otter Tail Energy Services Company, Inc. Minnesota Green Hills Energy, LLC Minnesota Sheridan Ridge I, LLC Minnesota Sheridan Ridge II, LLC Minnesota Otter Tail Assurance Limited Cayman Islands Varistar Corporation Minnesota Northern Pipe Products, Inc. North Dakota Vinyltech Corporation Arizona T.O. Plastics, Inc. Minnesota DMI Industries, Inc. North Dakota DMI Canada, Inc. Ontario, Canada BTD Manufacturing, Inc. Minnesota Miller Welding & Iron Works, Inc. Minnesota Shrco, Inc. Minnesota Galva Foam Marine Industries, Inc. Missouri SLI, Inc. Minnesota ASI, Inc. Minnesota Aevenia, Inc. Minnesota Foley Company Missouri
